       Case 2:21-cv-00475-DMC Document 10 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT HAVEN,                                      No. 2:21-CV-0475-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    CALIFORNIA SUPREME COURT,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s amended

19   petition, ECF No. 9. “A petitioner for habeas corpus relief must name the state officer having

20   custody of him or her as the respondent to the petition.” Stanley v. California Supreme Court, 21

21   F.3d 359, 360 (9th Cir. 1994); see also Rule 2(a), Federal Rules Governing Section 2254 Cases.

22   Because Petitioner continues to fail to name the appropriate state officer, Petitioner will be

23   provided leave to amend to correct this technical defect by naming the correct respondent. See

24   Stanley, 21 F.3d at 360. Petitioner is warned that continued failure to comply with this order may

25   result in the dismissal of this action. See Local Rule 110.

26   ///

27   ///

28   ///
                                                        1
       Case 2:21-cv-00475-DMC Document 10 Filed 07/23/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s amended petition for writ of habeas corpus, ECF No. 9, is

 3   dismissed with leave to amend;

 4                  2.      Petitioner shall file a second amended petition on the form employed by

 5   this court, and which names the proper respondent and states all claims and requests for relief,

 6   within 30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send Petitioner the Court’s form

 8   habeas corpus application.

 9

10   Dated: July 23, 2021
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
